Detailed Office action
This office action is in response to the communication filed on 6/29/20.
 Claims 21-40 are pending.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10701131. Although the claims at issue are not -identical, they are not patentably distinct from each other because the claims of instant application when compared with the claims of the U.S. Patent No. 10701131 define essentially the same invention in different language(see the comparison table below). Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the U.S. Patent No. 10701131. For instance, other than minor obvious variations the difference between claims of the instant application and the claims of the U.S. Patent describe a subset of all possible conditions being   Thus, examiner asserts the These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.
 
 Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9961127. Although the claims at issue are -not -identical, they are not patentably distinct from each other because the claims of instant application when compared with the claims of the U.S. Patent No. 10701131 define essentially the same invention in different language. Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the U.S. Patent No. 9961127. For instance, other than minor obvious variations the difference between claims of the instant application and the claims of the U.S. Patent describe a subset of all possible conditions being monitored in the claims in the U.S. Patent No. 9961127.  Thus, examiner asserts the These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.
Instant Application 16/915-320 
21.    (New) A system for capturing interaction data from a remote device on a network, the remote device having a tracking module installed thereon, comprising:
a tracking server communicatively connected to the network of the remote device and communicatively connected to the tracking module via the network;
a processing module communicatively connected to the tracking server, the processing module comprising an image processor, the image processor receiving, via the tracking server user interaction data from the remote device, the user interaction data comprising video information representing user interaction with the remote device; and  tracking storage communicatively connected to the tracking server,
wherein the processing module generates a replay of a user’s use of the 

22.    (New) The system of claim 21, further comprising an analysis computer in communication with the tracking server for receiving the user interaction data via the tracking server, analysis computer.

23.    (New) The system of claim 22, wherein user interaction data is stored in the tracking storage and is accessibly by the analysis computer.

24.    (New) The system of claim 21, wherein the image processor includes components for reconstituting a portion of a user session of the remote device based on the user interaction data.

25. (New) The system of claim 24, wherein the portion of the user session 


26.    (New) The system of claim 25, wherein the visual representation is a representation of the user’s interaction with a host application comprising the tracking module.

27.    (New) The system of claim 25, wherein the visual representation data includes images presented on a display of the remote device.

28.    (New) The system of claim 25, wherein the visual representation includes audio relating to a host application comprising the tracking module.

29.    (New) The system of claim 25, wherein visual representation data is 

30.    (New) The system of claim 24, wherein the portion of the user session is replayable on an analysis computer in communication with the tracking server.

31.    (New) The system of claim 21, wherein the user interaction data includes a change to the images wherein the change is initiated by a user.

32.    (New) The system of claim 21, wherein the user interaction data includes a change to the images wherein the change is initiated by the host application independent of a user.

33.    (New) The system of claim 21, wherein the user interaction data comprises image differences 

34.    (New) The system of claim 21, wherein the tracking storage is within and directly connected to the tracking server.

35.    (New) The system of claim 21, wherein the tracking storage is physically separate from the tracking server.

36.    (New) The system of claim 21, wherein the processing module is separate from the tracking server.

37. (New) The system of claim 21, wherein the processing module is integrated with the tracking server and in communication with the tracking storage.




38.    (New) The system of claim 21, wherein the processing module is capable of decompressing compressed data received from the tracking module of the remote device.

39.    (New) The system of claim 21, wherein user interaction data includes non-visual interaction data relating to the host application, the non-visual interaction data comprises metadata including at least one of touch-event data, gesture data, GPS coordinate data, audio data, accelerometer data, orientation data, camera data, barometer data, and compass data.

40.    (New) The system of claim 21, wherein the user interaction data 

U.S. Patent No. 10701131
1. A computer-implemented method comprising the steps of: embedding a tracking module in a host application, the host application having been downloaded and installed on a mobile device and operable independent from a web browser, the mobile device including an operating system that accesses a main user interface (UI) thread, wherein the tracking module comprises an application programming interface (API); capturing with the tracking module visual interaction data relating to the host application wherein the visual interaction data includes images presented on a display of the mobile device and wherein the tracking module captures the visual interaction data by: accessing the main user UI thread shared by the operating system; acquiring layers of an object from a user interface of the host application; 
 
2. The computer-implemented method of claim 1 further including the tracking module: measuring a period of time required to capture the visual interaction data; and dynamically altering a frequency at which the visual interaction data is captured based on the measured period of time required to the capture interaction data. 
 
3. The computer-implemented method of claim 1 further including the tracking 
 
4. The computer-implemented method of claim 1 further including: storing the visual interaction data to a buffer; and retrieving, with the tracking module, the visual interaction data from the buffer. 
 
5. The computer-implemented method of claim 1 further including the tracking module compressing the visual interaction data in preparation for transmission. 
 
6. The computer-implemented method of claim 5 wherein compressing further includes the tracking module applying an 
 
7. The computer-implemented method of claim 1 wherein transmitting the visual interaction data includes transmitting the visual interaction data upon occurrence of a predetermined event including at least one of detection of a predetermined network connection for the mobile device, a detection of a command or status of the mobile device, an acceptance of an invitation to complete a survey, and a completion of a survey. 
 
8. The computer-implemented method of claim 1 further including masking, with the tracking module, portions of the visual interaction data before transmission. 
 

 
10. The computer-implemented method of claim 1 wherein capturing the images includes capturing a change to the images wherein the change is initiated by a user. 
 
11. The computer-implemented method of claim 1 wherein capturing the images includes capturing a change to the images wherein the change is initiated 
 
12. A non-transitory computer-readable medium comprising instructions, which when executed by one or more processors, implement a tracking module, the tracking module configured to be embedded in a host application, the host application having been downloaded and installed on a mobile device and operable independent from a web browser, the mobile device including an operating system that accesses a main user interface (UI) thread, the tracking module comprising an application programming interface (API) and being configured to: capture visual interaction data relating to the host application wherein the visual interaction data includes images presented on a display of the mobile device, and to capture the visual 
 
13. The non-transitory computer-readable medium of claim 12, wherein the tracking module is further configured to: measure a period of time required to capture the visual interaction data; and dynamically alter a frequency at which the visual interaction data is captured based on the measured period of time required to the capture interaction data. 
 

 
15. The non-transitory computer-readable medium of claim 12, wherein the tracking module is further configured to: store the visual interaction data to a buffer; and retrieve, with the tracking module, the visual interaction data from the buffer. 
 
16. The non-transitory computer-readable medium of claim 12, wherein the tracking module is configured to 
 
17. The non-transitory computer-readable medium of claim 16, wherein the tracking module is configured to compress the visual interaction data by applying an image differencing process to capture visual differences between sequential interaction data. 
 
18. The non-transitory computer-readable medium of claim 12, wherein the tracking module is further configured to transmit the visual interaction data upon occurrence of a predetermined event including at least one of detection of a predetermined network connection for the mobile device, a detection of a command or status of the mobile device, an acceptance of an invitation to complete a survey, and a completion of a survey. 

19. The non-transitory computer-readable medium of claim 12, wherein the tracking module is further configured to mask portions of the visual interaction data before transmission. 
 
20. The non-transitory computer-readable medium of claim 12, wherein the tracking module is further configured to capture non-visual interaction data relating to the host application, the non-visual interaction data comprises meta-data including at least one of touch-event data, gesture data, GPS coordinate data, audio data, accelerometer data, orientation data, camera data, barometer data, and compass data. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.